Citation Nr: 0529390	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  96-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 1995 rating action that denied service 
connection for a low back disability on the grounds that new 
and material evidence to reopen the claim had not been 
received.  The veteran filed a Notice of Disagreement in 
February 1996.  The RO issued a Statement of the Case (SOC) 
in March 1996, and the veteran filed a Substantive Appeal 
subsequently that month.  

In May 1996, the veteran testified during hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.  The RO issued a Supplemental SOC (SSOC) reflecting 
the RO's continued denial of the claim in September 1996.

By decision of March 1998, the Board denied service 
connection for a low back disability on the grounds that new 
and material evidence to reopen the claim had not been 
received.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 1998, counsel for the VA Secretary filed a motion 
to vacate the March 1998 Board decision.  By December 1998 
Order, the Court granted the motion, vacating the March 1998 
Board decision  and remanding the matter to the Board.

In August 1999, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  In August 2002, the RO issued a SSOC, 
reflecting the continued denial of service connection.

In January 2003, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  In March 2003, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

By decision of July 2003, the Board found that new and 
material evidence to reopen the claim for service connection 
for a low back disability had been received, and remanded the 
claim for service connection on the merits to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claim (as reflected the March 
2005 SSOC), and returned the matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The weight of the competent medical evidence establishes 
that there is no nexus between the veteran's current low back 
disability and his in-service coccygeal injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the March 1995 rating action, the August 1995 RO 
letter, the March 1996 SOC, the April 1996 RO letter, the 
September 1996 SSOC, the November 1996, July 1997, February 
1998, August and November 1999, March, June, and August 
2000,. March, May, June, and October 2001, and January and 
August 2002 RO letters, the August 2002 SSOC, the September 
2002, February 2003, and March and April 2004 RO letters, and 
the March 2005 SSOC, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit information 
and evidence.  

Additionally, the March and October 2001, January 2002, and 
March 2004 RO letters, SOC, and SSOCs variously informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter RO letters and the August 
2002 SSOC specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter March 2004 RO letter specifically notified the veteran 
to furnish any evidence or information in his possession that 
would support his claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the March 1995 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
later 2000.  However, the Board finds that any lack of full, 
pre-adjudication notice in this case does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 1995 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development, the Board's remands, 
and the Court's Order, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claim on the merits 
in March 2005 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands and Court's Order, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, to 
include obtaining extensive service and post-service VA and 
private medical records from the time of the veteran's 
military service to 2004. The veteran testified at RO and 
Board hearings in May 1996 and March 2003, respectively.  He 
was afforded comprehensive VA examinations in April 2004.  In 
a September 2001 statement, a medical records specialist 
stated that the VA Medical Center (VAMC) in Brockton, 
Massachusetts had no additional medical records of the 
veteran.  In a February 2002 statement, a medical records 
specialist stated that the VAMC in Providence, Rhode Island 
had no additional medical records of the veteran.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent to the claim 
on appeal that has not been obtained.  In March 2004 and May 
2005 statements, the veteran's representative stated that the 
veteran he had no additional evidence to submit.
 
Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.      

In this case, the veteran asserts his entitlement to service 
connection for a low back disability that he relates to his 
military service-specifically, an in-service coccygeal 
injury.  The service medical records show that the veteran 
was seen in October 1967 after a back injury in which he 
struck his coccyx on a wooden crate; examination showed 
tenderness of the sacral coccygeal area.  He was seen again 
in December with complaints of occasional backaches related 
to physical training after the earlier injury.  On November 
1967 separation examination, the veteran gave a history of 
recurrent back pain; the spine was normal on examination.

Post service, the veteran was seen at the Goddard Memorial 
Hospital in August 1972 with a history of a back injury in a 
car accident 3 days ago.  The impressions were muscle strain 
and scoliosis.

In June 1983, the veteran was seen at a VA medical facility 
with a one-year history of having been told that he had 
spinal arthritis.  After current examination, the diagnosis 
was neck and thoracic musculoskeletal pain.

In May 1985, the veteran was seen at the Goddard Memorial 
Hospital with a history of a low back ache radiating into the 
left leg since February.  Examination showed tenderness over 
the lumbosacral area and sciatic notch.  When seen again in 
July 1986, the veteran was seen with a history of the onset 
of low back pain a year ago after lifting a heavy stone vase.  
The assessment was question of herniated nucleus pulposus 
(HNP).  In August 1986, the veteran was seen with histories 
of low back pain following industrial accidents in May and 
June 1985.  A lumbar CT scan revealed findings consistent 
with a HNP at L4-5 on the left.

March 1988 Cape Cod Hospital records show the veteran's 
history of a back injury in February 1985.  The diagnosis was 
herniated L4-5 disc due to a lifting injury.

July 1989 VA outpatient neurological clinical records show 
the veteran's history of a 1967 low back/sacrum injury in 
military service, and another on-the-job back injury in 1983 
in which he suffered herniated L4-5 discs.  Lumbar X-rays 
revealed suggestive narrowing of the L4-5 disc space.  

In a March 1993 medical note, P. McKay, M.D., noted that the 
veteran injured his low back in a fall in 1990, and re-
injured it in 1991.

On June 1993 VA orthopedic examination, the veteran gave a 
history of a low back injury in a fall in service in 1967, 
with subsequent treatment with physiotherapy and a return to 
full duty.  In the 1980's, he developed low back pain and was 
treated at the Goddard Memorial Hospital, where a CT scan 
revealed a lumbar disc problem at L4-5.  Current X-rays 
revealed narrowing of the intervertebral disc space at L5-S1 
with some osteoarthritic changes.  The radiologist's 
impression was degenerative disc disease at L5-S1.  After 
current examination, the diagnostic impression was status 
post ruptured lumbar L4-5 disc by CT scan.      

In September 1993, Dr. McKay stated that the veteran had 
severe low back pain due to disc herniation and sciatica.

September 1993 physical therapy records from the Orleans 
Medical Center note the veteran's osteoarthritis throughout 
the spine.    

A February 1994 Social Security Administration decision found 
the veteran disabled from March 1993 due to severe 
lumbosacral disc disease.

In January 1995, Dr. McKay noted that the veteran suffered 
from chronic back pain related to lumbar arthritic changes 
that the veteran related to his past history of a 1967 in-
service low back injury; the physician noted that he had not 
seen any examination report or X-rays contemporaneous with 
the 1967 injury.  The veteran also gave a history of the 
onset of low back pain while working in a department store 
approximately 9 months after separation from service.  He 
also stated that he hard worked in hard labor jobs all of his 
life, and often had back pain that at times was severe.  He 
currently had disabling back pain that the doctor noted was 
due to obvious lumbar arthritis.  Dr. McKay noted the 
veteran's history of numbness and pain radiating down both 
legs, which the physician felt was consistent with a lumbar 
injury, as well as the record documenting an in-service 
injury to the sacral and coccygeal region, which he noted 
were two inconsistent reports.  Because of the poor 
documentation, the doctor opined that the veteran's original 
injury to the lumbar spine occurred during his fall in 
service; that he got over the discomfort upon discharge from 
service; and that he aggravated the lumbar spine injury 
through normal activity and hard work thereafter; the doctor 
noted that, despite the veteran's hard work, the only obvious 
trauma to the lumbar spine occurred as a result of the in-
service fall.

At the May 1996 RO hearing, the veteran testified as to the 
continuity of his back symptomatology since military service, 
and stated that a VA physician had told him that he had 
developed spinal arthritis as a result of his in-service 
fall.

In January 2002, J. Anderson, a chiropractor, reviewed the 
veteran's medical records noting a tender sacral/coccygeal 
area secondary to a fall in service in 1967 with subsequent 
additional complaints of back pain, and post-service records 
including an August 1972 twisting back injury in a car seat, 
a 1977 lifting injury, back and leg pain in 1985 and 1986 
with a HNP at L4-5, and L5-S1 osteoarthritis in 1993.  The 
chiropractor noted a post-service on-the-job low back lifting 
injury in 1985.  After chiropractic examination, Mr. Anderson 
opined that there was a causal relationship between the 
veteran's in-service 1967 accident and his current low back 
disability, that he suffered a work-related injury in 1985 
that resulted in lumbar disc herniation, and that it was more 
likely than not that the 1967 injury predisposed the veteran 
to the 1985 injury that resulted in the lumbar disc 
herniation.

During the March 2003 Board hearing, the veteran testified 
about his in-service low back injury and why he believed his 
current back disability was related to such injury.

On April 2004 VA orthopedic examination, the examiner 
thoroughly reviewed the veteran's medical history contained 
in the claims file, including service and post-service 
medical records showing an in-service coccygeal injury in 
1967; a post-service industrial accident in 1983 in which he 
injured his low back while lifting an object, resulting in a 
ruptured intervertebral disc at L4-5; and subsequent 
treatment for lumbar degenerative joint disease.  After 
current examination, the diagnoses included service-connected 
coccygeal injury in 1967, and a 1983 industrial accident 
resulting in a ruptured intervertebral disc at L4-5. 

April 2004 lumbar X-rays at the Cape Cod Hospital revealed 
degenerative disc change at L4-5 and L5-S1, and degenerative 
facet joint changes at L3-4, L4-5, and L5-S1.  Magnetic 
resonance imaging (MRI) in May revealed degenerative changes 
throughout the lumbar spine, with moderate left paracentral 
to foraminal disc protrusion at L4-5 with associated left 
lateral recess stenosis, and moderate central to right 
paracentral disc protrusion at L5-S1 producing stenosis.  In 
May 2004, the chiropractor J. Anderson stated that the May 
2004 MRI studies clearly explained the veteran's ongoing 
symptoms.
  
In a May 2004 addendum to his April 2004 examination report, 
the VA physician noted that, subsequent to his in-service 
coccygeal injury, the veteran suffered a post-service 
industrial accident in 1983, at which time he injured his low 
back while lifting an object, and was found to have a 
ruptured intervertebral disc at L4-5.  The doctor opined that 
the veteran's post-service lumbar intervertebral disc rupture 
was not associated with, related to, or caused by his 
service-connected coccygeal problems, because the 1983 
accident occurred when he was doing heavy lifting.     

On June 2004 VA orthopedic examination, the same physician 
who examined the veteran in April 2004 again reviewed the 
documented medical record showing an in-service coccygeal 
injury and post-service 1983 lifting injury resulting in a 
ruptured intervertebral disc at L4-5, and opined that the 
association of the post-service industrial accident to his 
in-service injury was questionable, in that no specific 
diagnostic procedures had been carried out at the time of the 
in-service injury to substantiate a claim of a ruptured disc.  
After examination, the doctor stated that the physical 
findings of his coccygeal injury showed no evidence of 
residual coccyx disease, in that there was no current local 
pain, tenderness, or other findings; that the veteran had 
recovered symptomatically in service; and that his complaints 
of low back injury in 1967 were not substantiated as being 
more than a sprain.  The physician further opined that the 
1983 industrial accident appeared to be the cause and effect 
of the ruptured L4-5 intervertebral disc, and that this 
accident was unrelated to the previous 1967 in-service 
injury.        

On that record, the Board finds that the competent and 
persuasive evidence on the question of medical nexus simply 
does not establish a nexus between any currently-diagnosed 
low back disability and the veteran's in-service coccygeal 
injury.  

In this regard, the Board finds Dr. McKay's 1995 and the 
chiropractor Anderson's 2002 opinions to be of limited, if 
any, probative value with respect to any nexus to military 
service, inasmuch as there is no indication that, in arriving 
at his conclusion, either the physician or the chiropractor 
adequately reviewed the veteran's complete documented medical 
history, including the post-service medical records which 
clearly document several intercurrent post-service low back 
injuries in 1972, 1983 or 1985, 1990, and 1991.  Here, the 
inaccurate history of post-service low back injuries may not 
serve as a reliable factual basis upon which to base a 
comment as to the etiology of a current low back disability, 
as Dr. McKay and the chiropractor did in 1995 and 2002, 
respectively.  Dr. McKay's conclusion that the only obvious 
trauma to the veteran's lumbar spine occurred as a result of 
his in-service fall is clearly erroneous, when viewed in the 
context of the complete medical history documenting several 
post-service traumatic events; Dr. McKay himself recognized 
that his opinion was based on poor documentation.  Moreover, 
the chiropractor Anderson failed to provide any rationale for 
his conclusion as to why the veteran's acute in-service low 
back injury, without intervening treatment until several 
years post-service, and with several intercurrent post-
service injuries, predisposed him to lumbar disc herniation.  
The Board notes that, as a medical opinion can be no better 
than the facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  
   
Contrary to the opinions addressed above, the Board points 
out that the 2004 VA examiner specifically addressed the 
question of a medical relationship between the veteran's 
current low back disability and his in-service coccygeal 
injury, and that evidence squarely militates against the 
claim for service connection.  As noted above, the VA 
physician opined that the veteran's current low back 
disability, to include residuals of a HNP, was not related to 
his in-service coccygeal injury.  The Board accords great 
probative value to those 2004 medical opinions, and finds 
them to be more probative on the question of service 
connection, inasmuch as the VA physician reached his 
conclusions only after a thorough review of the extensive, 
complete service and post-service records (including Dr. 
McKay's 1995 report and the chiropractor's 2002 opinion) and 
current examinations of the veteran.  Hence, the Board finds 
that the most persuasive medical opinions to specifically 
address medical nexus militate against the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In addition to the medical evidence notice above, the Board 
has considered the veteran's assertions in connection with 
the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on a 
medical matter-such as whether there is a medical 
relationship between a current low back disability and an in-
service low back injury.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for a low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


